1 Reported in 5 N.W.2d 396.
In the above entitled matter this court, on February 20, 1940, ordered that the above named John G. Priebe be disbarred and that his name be stricken from the roll of attorneys of this state. It was provided in and by the judgment entered pursuant thereto that after the expiration of one year from the entry of such judgment respondent might apply to this court for reinstatement.
Respondent has applied to this court for an order vacating the judgment of disbarment and for his reinstatement as an attorney at law of this state. The petition is adequately supported. The board of law examiners recommends that the petition be granted.
It is therefore ordered that the petition of said John G. Priebe to have the judgment of disbarment vacated and set aside and that he be reinstated as an attorney at law of this state be and the same hereby is in all things granted. *Page 76